DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. US2013/0324797 and further in view of Yamazaki et al. US2013/0172675.
For claim 1, 
Igarashi discloses an “endoscope processor (color conversion processing embodiment as described at [0134-0151]; fig 1; [0041]) comprising: 
a first connector (fig 1 shows a connection via signal lines to a light source by the processor) configured to connect a light source (light source device 4) operable to irradiate a first narrowband light (NL1 with wavelength 600nm corresponding exactly to the application’s 600nm narrowband light; fig 4; [0077]) and a second narrowband light (NL2 with wavelength 630nm corresponding exactly to the application’s 630nm narrowband light; [0078]) to a subject to be examined, the first and second narrowband light being included in an observation target wavelength band ranging from a wavelength at which an absorption coefficient takes a local maximum value to a wavelength at which the absorption coefficient takes a local minimum value in a hemoglobin absorption characteristic of a living tissue, wherein the second narrowband light yields a lower absorption coefficient and a lower scattering coefficient by a living tissue than the first narrowband light (fig 4; [0077-0078]);
 a second connector (fig 1 shows a connection to an endoscope via signal lines) configured to connect an endoscope (CCD 2; [0042]) operable to capture an image of return light of the first narrowband light and the second narrowband light from the subject, and to generate an image signal of the image; and 
a first processor comprising hardware (video processor 7, capturing image frames from the CCD for video processing), wherein the first processor is configured to 
identify a first color (NL1 spectral imaging and image processing by the video processor generates images identifying relatively thick blood vessels with a diameter of 1 to 2 mm existing in a relatively deep part 1 to 2 mm under a living mucosal epithelium [0085] as a first portion having a first color, and [0120] also describes NL1 as detecting a bleeding site of mucosa) and a second color (a thicker blood vessel in a deeper part can be displayed by the second narrowband light NL2 as a second portion having a second color, [0086]) in accordance with a difference of an optical density with respect to hemoglobin (fig 4; [0077-0078] describes the scattering relationship as indicated by optical density) in the image signal in every frame of the image captured by the endoscope, the first color being a color of a bleeding area ([0120] describes NL1 as detecting a bleeding site of mucosa) within the subject, the second color being a color of a second portion corresponding to an area other than the bleeding area within the subject, and
correct the second color (color conversion processing section 101b; [0135] describes matrix color conversion on the image signals)”. 
Igarashi does not disclose:
the first processor is configured to identify a first color and a second color “by associating the first color and the second color with respective points in a color space”.  Yamazaki teaches a color conversion process comparable to the described invention, using a multi-axis color space, detailing both hue and saturation/chroma embodiment of [0102] described in the superseding embodiment at [0073-0075], performing color correction from a red to a yellow color tone [0078].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Yamazaki into the invention of Igarashi in order to configure the endoscope processor e.g. as claimed because it allows quantifying the color correction using both hue and saturation/chroma metrics of an image [0102].
Modified Igarashi further discloses the first processor is configured to “perform correction such that the first color approaches a yellow region (Yamazaki: [0078])”.  
Igarashi does not disclose “while maintaining distance between a first point and a second point in a predetermined range, the first point being a point with which the first color is associated in the color space, the second point being a point with which the second color is associated in the color space”.  Yamazaki teaches a color conversion process comparable to the described invention, using a multi-axis color space, detailing both hue and saturation/chroma embodiment of [0102] described in the superseding embodiment at [0073-0075], performing color correction from a red to a yellow color tone [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yamazaki into the invention of Igarashi in order to configure the endoscope system, e.g. as claimed because it allows observing the same objects in similar colors between imaging modes [0081, 0092].  Additionally, it would be obvious for a skilled artisan to not be led to decreasing the color difference because it would make distinguishing objects in the image more difficult since it would make the objects more alike in color.  Therefore maintaining the color difference keeps the objects distinguishable as originally imaged.
For claim 5, Igarashi discloses “wherein the first processor is further configured to perform correction such that a color corresponding to a region from green to magenta including red yellow (hue region 2A is the color from red to red-yellow; fig 4; [0078]) in the color space approaches yellow in the color space ([0078] region 2A is corrected toward the yellow axis).
Igarashi does not disclose the “endoscope processor according to claim 1, wherein the color space is defined by nine reference axes that are set for a plurality of hues of magenta (Mg), blue (B), blue cyan (BCy), cyan (Cy), green (G), yellow (Ye), red yellow (RYe), red (R), and red magenta (RMg)”.  Yamazaki teaches 10 color space color correction scheme (fig 4) converting a red color tone to a yellow color tone ([0078]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yamazaki into the invention of Igarashi in order to configure the endoscope system, e.g. as claimed because reducing the number of axes in the color space correction by one reduces the complexity of the color correction process.
For claim 6, modified Igarashi discloses the “endoscope processor according to claim 5, wherein the first processor is further configured to perform correction such that a color corresponding to a region from yellow to red including red yellow in the color space approaches yellow in the color space (hue region 2A includes the color red-yellow is corrected toward the yellow axis; fig 4; [0078])”.
For claim 8, modified Igarashi discloses an “endoscope system comprising: the endoscope processor according to claim 1; and the endoscope (endoscope apparatus 1; fig 1)”.
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant argues on page 7.
Applicant argues that the references do not teach “correct the second color while maintaining distance between a first point and a second point in a predetermined range, the first point being a point with which the first color is associated in the color space, the second point being a point with which the second color is associated in the color space”.  The rejection provides for maintaining the color difference in the color correction process is obvious to a skilled artisan since it maintains the color differences of the original image, maintaining the distinguishability of the original image.  In other words, the prior art does not provide any reason or motivation for a skilled artisan to diverge from the original color space difference during the color correction process and instead would be led to maintain this color space distance for the reasons above.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795